Citation Nr: 9901304
Decision Date: 01/20/99	Archive Date: 06/24/99

DOCKET NO. 94-46 184               DATE JAN 20, 1999

On appeal from the Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for microscopic hematuria.

3. Entitlement to service connection for a chronic lumbar strain.

REPRESENTATION

Appellant represented by: David Copelin, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from May 1967 to February 1969.

This matter returns to the Board of Veterans' Appeals (Board) from
a remand dated in July 1996. The requested hearing has been
conducted and the case has been returned to the Board for appellate
consideration. This appeal originates from a decision dated in
August 1993 by the North Little Rock, Arkansas, Department of
Veterans Affairs (VA) Regional Office (RO).

The appellant's claim for service connection for PTSD is the
subject of the remand immediately following this decision.

FINDING OF FACT

There is no competent evidence of record to relate the presence of
a disorder manifested by microscopic hematuria or a chronic lumbar
strain to the appellant's period of active duty.

CONCLUSION OF LAW

The claims for service connection for a disorder manifested by
microscopic hematuria and a chronic lumbar strain are not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

Initially, the Board notes that pursuant to 38 U.S.C.A. 5107(a)
(West 1991), a VA claimant has the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded. See Robinette v. Brown, 8 Vet.
App. 69, 73 (1995). Where the determinative issue involves medical
etiology or a medical diagnosis, competent medical evidence that a
claim is "plausible" or "possible" is generally required for the
claim to be well grounded. Heuer v. Brown, 7 Vet. App. 379, 3 84
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Establishing
service connection under 38 U.S.C.A. 1110 (West 1991) generally
requires medical evidence of a current disability; medical or, in
certain circumstances, lay evidence of in-service incurrence or
aggravation of a disease or injury; and medical evidence of a nexus
between the claimed in-service disease or injury and the present
disease or injury. See Caluza v. Brown, 7 Vet. App. 498, 506
(1996), aff'd per curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly
adopting the definition of well-grounded claim set forth in Caluza,
supra), petition for cert. filed, No. 97-73 73 (Jan. 5,1998); Heuer
and Grottveit, both supra. Alternatively, the third Caluza element
can be satisfied under 38 C.F.R. 3.303(b) (1998) by evidence of
continuity of symptomatology and medical or, in certain
circumstances, lay evidence of a nexus between the present
disability and the symptomatology. See Savage v. Gober, 10 Vet.
App. 488, 495 (1997). For the purpose of determining whether a
claim is well grounded, the evidence in support of the claim is
presumed credible. See Robinette, 8 Vet. App. at 76; Justus v.
Principi, 3 Vet. App. 510, 513 (1992).

For service connection to be granted, it is required that the
facts, as shown by the evidence, establish that a particular injury
or disease resulting in chronic disability was incurred in service,
or, if pre-existing service, was aggravated therein. 38 U.S.C.A. 11
10, 1131 (West 1991); 38 C.F.R. 3.303 (1998). Furthermore, with
chronic disease shown as such in service so as to permit a finding
of service connection, subsequent manifestations of the same
chronic disease at any later date,

however remote, are service-connected, unless clearly attributable
to intercurrent causes. 38 C.F.R. 3.303(b) (1998). This rule does
not mean that any manifestation of joint pain, any abnormality of
heart action or heart sounds, any urinary findings of casts, or any
cough, etc., in service will permit service connection of
arthritis, disease of the heart, nephritis, or pulmonary disease,
etc., first shown as a clear-cut clinical entity, at some later
date. Idem. For the showing of chronic disease in service there is
required a combination of manifestations sufficient to identify the
disease entity, and sufficient observation to establish chronicity
at the time, as distinguished from merely isolated findings or a
diagnosis including the word "chronic." Id. (emphasis added)
Continuity of symptomatology is required where the condition noted
during service is not, in fact, shown to be chronic or where the
diagnosis of chronicity may be legitimately questioned. Id. When
the fact of chronicity in service is not adequately supported, then
a showing of continuity after discharge is required to support the
claim. Id,- See also Savage v. Gober, 10 Vet. App. 489 (1997).

Chronic Lumbar Strain

While the appellant has argued that he sustained a chronic low back
injury as the result of a fall while carrying five gallon buckets
in each arm during service, the service medical records do not
document the presence of a chronic back disability. In May 1967,
the appellant was treated for complaints of back pain after falling
while working on kitchen patrol. On initial physical examination,
acute spasms were noted in the appellant's low back. On subsequent
examination that same day there were no spasms on palpation and x-
rays were noted to reveal no bony abnormalities attributable to the
fall. The appellant underwent a course of physical therapy to
include ice massage and flexion exercises and in June 1967 he
reported that his back felt fine. No additional complaints,
findings or manifestations of a back disorder were noted during the
remainder of the appellant's period of service and on service
separation examination in February 1969, the appellant's spine was
found to be normal.

Although post-service medical records document acute back pain in
February 1987 and a diagnosis of a chronic lumbar strain in January
1993, there is no competent

evidence of record to relate any current low back pathology to the
appellant's period of service or any incident therein. There are no
post-service medical reports to document continuity of low back
symptomatology from service discharge to the reported injury in
February 1987 or thereafter until the diagnosis reported on VA
examination in January 1993. In the absence of any objective
evidence to establish that the appellant sustained a chronic back
disability as the result of his reported injury during service
coupled with the lack of findings on service separation examination
and the lack of documented continuity of low back symptomatology
until 1987, the undersigned concludes that the appellant has failed
to submit a well grounded claim for a low back disorder.

Microscopic Hematuria

The service medical records reflect no evidence of any chronic
genitourinary disorders to include microscopic hematuria. This
laboratory finding was first documented on VA examination in
January 1993 and there has been no additional evidence to establish
the presence of a disability associated with the hematuria and
which has been related to the appellant's period of service. In the
absence of any evidence of a current disability manifested by
microscopic hematuria, the claim for entitlement to service
connection is not well grounded.

While evidentiary assertions by the appellant must be accepted as
true for the purposes of determining whether a claim is well
grounded, these assertions do not have to be accepted where they
are found to be inherently incredible. See King v. Brown, 5
Vet.App. 19 (1993). In this case, the appellant's evidentiary
assertions regarding the presence of a back disability associated
with an incident during his period of active duty are inherently
incredible when viewed in the context of the total record. While
the appellant may be competent to offer evidence regarding
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not
competent to determine that the etiology of a current disability is
related to his period of active duty. Such a relationship, which
involves a medical diagnosis, must be identified by an appropriate
medical expert.

The quality and quantity of the evidence required to meet the
statutory burden of submitting evidence of a well-grounded claim
will depend upon the issue presented by the claim. Where the issue
is factual in nature, e.g., whether an incident or injury occurred
in service, competent lay testimony, including a veteran's solitary
testimony, may constitute sufficient evidence to establish a well-
grounded claim under 38 U.S.C.A. 5107(a). See Cartright v.
Derwinski, 2 Vet.App. 24 (1991). However, where as in this case,
the determinative issue involves medical diagnosis, competent
medical evidence to the effect that the claim is "plausible" or
"possible" is required. See Murphy v. Derwinski, 1 Vet.App. 78, 81
(1990).

The Board has carefully considered the appellant's statements and
testimony with respect to his claim; however, through these
statements alone, he cannot meet the burden imposed by section
5107(a) merely by presenting lay beliefs as to his current
diagnosis and it's relationship to service because his current
diagnosis and it's relationship to any causative factor or other
disability, as noted above, are medical conclusions and lay persons
are not competent to offer medical opinions. Espiritu v. Derwinski,
2 Vet.App. 492 (1992). Consequently, lay assertions of medical
etiology or diagnosis cannot constitute evidence to render a claim
well grounded under section 5107(a).

The Board notes that where the appellant has not met the burden of
submitting evidence of a well-grounded claim, the VA has no duty to
assist him in developing facts pertinent to his claim. 38 U.S.C.A.
5107(a) (West 1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144
(1992).

Although where claims are not well grounded VA does not have a
statutory duty to assist a claimant in developing facts pertinent
to his claims, VA may be obligated under 38 U.S.C.A. 5103(a) to
advise a claimant of evidence needed to complete his application.
This obligation depends upon the particular facts of the case and
the extent to which the Secretary of the Department of Veterans
Affairs has advised the claimant of the evidence necessary to be
submitted with a VA benefits claim. Robinette v. Brown, 8 Vet.App.
69 (1995). In this case, the appellant has not put VA on notice of
the existence of any additional evidence that, if submitted, could

make his claim well grounded. Accordingly, the Board concludes that
VA did not fail to meet its obligations under 38 U.S.C.A. 5103(a)
(West 1991).

ORDER

Because they are not well grounded, the claims for service
connection for microscopic hematuria and a chronic lumbar strain
are denied.

REMAND

Review of the record reveals that the supplemental statement of the
case, issued in January 1998, addresses the issue of verification
of the appellant's reported stressor(s) to support the diagnosis of
PTSD and indicates that the records do not show that the veteran
was involved in combat or that the incidents occurred. However, the
RO has not specifically made a determination that the veteran was
not in combat, supported by reasons and bases for this
determination.

In this regard, the Board notes that since the July 1996 remand,
the United States Court of Veterans Appeals (Court) has provided
additional guidance in the adjudication of claims for entitlement
to service connection for PTSD. See Suozzi v. Brown, 10 Vet. App.
307 (1997); Cohen v. Brown, 10 Vet. App. 128 (1997) and Moreau v.
Brown, 9 Vet. App. 389 (1996). To establish entitlement to service
connection for PTSD there must be: (1) a current, clear medial
diagnosis of PTSD; (2) credible supporting evidence that the
claimed in-service stressor actually occurred; and (3) medical
evidence of a causal nexus between current symptomatology and the
specific claimed in-service stressor. See Cohen v. Brown, 10 Vet.
App. 128, 138 (1997); 38 C.F.R. 3.304(f) (1998). The evidence
required to support the occurrence of an in-service stressor varies
"depending on whether or not the veteran was 'engaged in combat
with the enemy."' Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).
Specifically, the Court has held that:

[w]here it is determined... that the veteran was engaged in combat
with the enemy and the claimed stressors are related to such
combat, the veteran's lay testimony regarding the claimed stressors
must be accepted as conclusive as to their actual occurrence and no
further development for corroborative evidence will be required,
provided that the veteran's testimony is found to be
"satisfactory," e.g., credible, and "consistent with the
circumstances, conditions, or hardships of such service." ...
Where, however, the VA determines that the veteran did not engage
in combat with the enemy, or that the veteran did engage in combat
with the enemy but the claimed stressor is not related to such
combat, the veteran's lay testimony, by itself, will not be enough
to establish the occurrence of the alleged stressor.

Zarycki, 6 Vet. App. at 98 (citations omitted); see also Cohen, 10
Vet. App. at 146. In view of the above and the fact that the
appellant's burden of proof required to support the occurrence of
an in-service stressor is dependent upon the veteran's combat
status, the determination of combat status is an essential
prerequisite to adjudicating the issue of stressors. Accordingly,
the appellant is entitled to a decision by the RO regarding the
nature of his service in Vietnam.

The Board further notes that while the medical evidence of record,
which reflects various psychiatric diagnoses to include PTSD, is
deemed sufficient to well ground the appellant's claim for service
connection within the meaning of 38 U.S.C.A. 5107(a) (West 1991),
it is unclear, particularly given the questions surrounding the
appellant's reported stressors, as to whether these reported
diagnoses were based upon a causal relationship between the current
identified symptomatology and the appellant's specific claimed in-
service stressor(s).

Moreover, it is unclear whether the medical findings of record
showing diagnoses of PTSD are based on the current diagnostic
criteria, (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS
(DSM), fourth edition,

(DSM-IV)), as revised in 1994. In view of these circumstances, and
the above necessary action, the Board believes that additional
medical development would also be helpful in this case in an effort
to clarify the appellant's psychiatric status.

In addition, it is observed that in a letter from the U.S. Armed
Services Center for Research of Unit Records (USASCRUR) dated in
December 1997, it was noted that some of the information provided
by the appellant pertaining to his stressors and military service
could not be confirmed. It was further indicated that if he could
provide additional information further research could be conducted.
It is unclear as to whether the appellant was given an opportunity
to supplement the record with additional information about his
claimed service and alleged stressors that would permit meaningful
research in light of this response from USASCRUR.

Accordingly, to ensure due process in this case and in an effort to
assist the appellant in the development of his claim, this case is
REMANDED for the following action:

1 .The RO should determine whether the appellant has had any
additional VA or private psychiatric treatment since 1995. Efforts
to obtain any records of recent treatment should be documented and
any evidence obtained in response to this action should be
associated with the claimsfolder.

2. The RO should again contact the appellant and inform him that it
is necessary to submit additional corroborating evidence of his
alleged Vietnam War stressors. The appellant and his representative
should be notified of the findings reported in the letter of
December 15th, 1997, from the Director, USASCRUR, and should be
advised that a meaningful research of his alleged stressors will
require him to provide additional information or evidence. In
connection with this action, and if the

appellant provides additional data, the RO should make another
attempt to corroborate the appellant's stressors. In this regard,
the RO should obtain the veteran's service personnel file. The RO
should attempt to locate and contact the individuals named by the
veteran during his personal hearing in January 1997 (see page 8,
hearing transcript) who were witnesses to the incident described by
the veteran as taking place during the TET offensive in which
individuals were killed. The names of these individuals are as
follows: Lt. David Thatch; Pvt. David Marshall; and Pvt. Freddie
Trublood who, according to the veteran, was wounded in Vietnam and
is perhaps in St. Louis MO.

3. Even if no additional information is provided by the appellant,
the RO should again review the file and take into consideration all
information provided by military sources pursuant to prior search
efforts, the contents of the veteran's service personnel file, and
the results of efforts to locate the individuals named above. The
RO should make a specific determination as to whether or not the
appellant was engaged in combat with the enemy and whether his
claimed stressors are related to such combat. If the RO determines
that the alleged stressors are not credible or that the appellant
did not engage in combat, reasons and bases must be provided which
include specific factual findings which would support such a
determination with full explanation as to why the reported
stressors are not credible.

4. Once the RO determines whether or not the evidence establishes
the occurrence of the alleged stressor or

stressors, then the RO should schedule the appellant for a
comprehensive VA psychiatric examination to determine the diagnoses
of all psychiatric disorders that are present with consideration of
the criteria for diagnosing PTSD contemplated by DSM-IV. The entire
claims folder and a copy of this remand must be made available to
the examiner prior to this examination. The RO must specify for the
examiner the stressor or stressors that it has determined are
established by the record and the examiner must be instructed that
only those events may be considered for the purpose of determining
whether appellant has PTSD. If the RO determines that based on the
evidence of record, none of the alleged stressors are established,
the examiner should be so advised. The examination report should
reflect review of pertinent material in the claims folder. The
examiner should integrate the previous psychiatric findings and
diagnoses to obtain a true picture of the nature of the appellant's
psychiatric illness. If the diagnosis of PTSD is deemed
appropriate, the examiner should specify (1) whether each alleged
stressor found to be established by the record was sufficient to
produce PTSD; and (2) whether there is a link between the current
symptomatology and one or more of the inservice stressors found to
be established by the record and found sufficient to produce PTSD
by the examiner. A complete rationale for all opinions expressed
must be provided. The report of the examination should be
associated with the claims folder.

5. The appellant and his representative should be given adequate
notice of this examination and of the 

consequences of his failure to report for the examination. If he
fails to report for the examination, that fact must be noted in the
claims folder and a copy of the scheduling of examination
notification or refusal to report notice, whichever is applicable,
should be obtained by the RO and associated with the claimsfolder.

6. Following completion of the foregoing, the RO should review the
claimsfolder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, including if the requested examination
does not include adequate responses to the specific opinions
requested, appropriate corrective action is to be implemented,
including the return of the examination report to the examining
physician. Stegall v. West, 11 Vet.App. 268 (1998)

7. After the development requested is completed, the RO should
readjudicate the claim for service connection for PTSD with
consideration given to all of the evidence of record. The
provisions of 38 C.F.R. 3.304(f) (1998), should be considered to
the extent applicable. The RO should also consider carefully and
with heighten mindfulness the benefit of the doubt rule within the
analytical framework provided by the Court in Suozzi, Cohen and
Moreau, cited above. If the evidence is not in equipoise the RO
should explain why. See Cartwright v. Derwinski, 2 Vet. App. 24, 26
(1991).

8. While this case is in remand status, the appellant and his
representative may submit additional evidence and/or argument on
the appealed issue. Quarles v. Derwinski, 3 Vet. App. 129, 141
(1992); Booth v. Brown, 8 Vet. App. 109 (1995). The appellant is
further advised that he should assist the RO, to the extent
possible, in the development of his claim, and that failure to
cooperate may result in an adverse decision. Wood v. Derwinski, 1
Vet.App. 191, 193 (1991).

If the benefit sought on appeal, for which a notice of disagreement
has been filed, remains denied, the appellant and his
representative should be furnished a supplemental statement of the
case and given the opportunity to respond thereto. Thereafter, the
case should be returned to the Board, if in order. The appellant
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

BETTINA S. CALLAWAY
Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date that appears on the face of this decision constitutes the
date of mailing and the copy of this decision that you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. Appellate rights do not attach to those
issues addressed in the remand portion of the Board's decision,
because a remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1997).

14 - 

